Justice MOORE
dissenting.
I do not believe that Dr. Simpson was operating a public utility. I therefore respectfully dissent.
*526In this day and age of increasing government regulation by both federal and state agencies, rather than expand definitions to bring more activities under regulation I believe we should seek to restrict regulation to those activities clearly requiring it.
The majority opinion cites several cases holding that one who offers services to a limited subclass of the general populace can still be serving the “public.” Two of these cases, Terminal Taxicab Co. v. District of Columbia, 241 U.S. 252, and Surface Transportation Corp. v. Reservoir Bus Lines, 271 App. Div. 556, are distinguishable from present case in that they involve the supplying of transportation services to a large and varying subclass of individuals, none of whom directly contracted with the transportation services involved. In present case “so considerable a fraction of the public . . .” is not directly affected by the service offered, but rather only those few physicians who contracted for the service. The third case cited by the majority in its favor, Iowa State Commerce Comm. v. Northern Natural Gas Co., 161 N.W. 2d 111, involved the supplying of natural gas pipeline taps to over 1800 retail customers, a “considerable fraction” of the public by anyone’s determination. Furthermore, all three cases involve the supplying of those sorts of services (transportation and fuel) which are of a more substantial public interest in that they involve a much greater immediate effect on the general populace as a whole than does the supplying of telephone paging services.
I do not think Dr. Simpson intended to or was in fact operating a public utility. To the contrary, he was offering at cost a private service to his colleagues in the medical profession only, and not to the public at large.
G.S. 62-3(23)a.6 provides:
“ ‘Public utility’ means a person . . . owning or operating in this State equipment or facilities for: ... 6. Conveying or transmitting messages or communications by telephone or telegraph, or any other means of transmission, where such service is offered to the public for compensation.” (Emphasis added.)
In interpreting this statute in Utilities Commission v. Telegraph Co., 267 N.C. 257, 148 S.E. 2d 100 (1966), we said: “One offers service to the ‘public^ within the meaning of this statute when he holds himself out as willing to serve all who apply up to the capacity of his facilities.” Dr. Simpson only offered to serve his fellow doctors — not all those who applied.
*527In my opinion, the rule adopted by the Supreme Court of Pennsylvania, as quoted in the majority opinion, is preferable to a more inclusive one. That court, in holding that the enterprise in question was not furnishing service “to or for the public,” stated: “Here . . . those to be serviced consist only of a special class of persons — those to be selected as tenants — and not a class opened to the indefinite public. Such persons clearly constitute a defined, privileged and limited group and the proposed service to them would be private in nature.”
I see no real danger, as the majority apparently does, that other such small identifiable groups could organize so as to be unregulated rather than regulated. In the event such development does occur and is found to be undesirable, it can always be corrected by the General Assembly.
The wording of the statute which defines a public utility is plain, that is, “. . . where such service is offered to the public . ...” I do not believe the service offered by Dr. Simpson falls within the scope of that definition.
I vote to reverse.
Justice LAKE and COPELAND join in this dissent.